                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

FRESHAWNA BRYANT,                           )
                                            )
              Plaintiff,                    )
                                            )
              v.                            )      No. 2:16 CV 534
                                            )
MEGAN J. BRENNAN,                           )
POSTMASTER GENERAL,                         )
                                            )
              Defendant.                    )

                                  OPINION and ORDER

I.     BACKGROUND

       This case stems from the former employment relationship between plaintiff

Freshawna Bryant and the United States Postal Service, represented in this suit by

defendant Megan J. Brennan, Postmaster General. Plaintiff’s complaint alleges that

defendant discriminated against her on the basis of her race and gender in violation of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5 et seq. (“Title VII”), and 42

U.S.C. § 1981 (“Section 1981“).

       Defendant moved for summary judgment on October 25, 2018. (DE # 32.)

Plaintiff, who is represented by counsel, failed to respond. Defendant moved for

summary ruling. (DE # 34.) The motions are now ripe for ruling.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56 allows for the entry of summary judgment

against a party “who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of
proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[S]ummary judgment is

appropriate–in fact, is mandated–where there are no disputed issues of material fact

and the movant must prevail as a matter of law. In other words, the record must reveal

that no reasonable jury could find for the non-moving party.” Dempsey v. Atchison,

Topeka, & Santa Fe Ry. Co., 16 F.3d 832, 836 (7th Cir. 1994) (citations and quotation marks

omitted). “[T]he burden on the moving party may be discharged by ‘showing’–that is,

pointing out to the district court–that there is an absence of evidence to support the

nonmoving party’s case.” Celotex, 477 U.S. at 325.

       Because plaintiff failed to file a response to defendant’s motion for summary

judgment, defendant is entitled to summary ruling on the motion – that is, a ruling

without the benefit of plaintiff’s response. However, even in a summary ruling posture,

the court must find that “given the undisputed facts, summary judgment is proper as a

matter of law.” Wienco, Inc. v. Katahn Assoc., Inc., 965 F.2d 565, 568 (7th Cir. 1992).

III.   DISCUSSION

       The legal analysis for discrimination claims under Title VII and Section 1981 is

identical, so the court merges its discussion of the two claims. Smith v. Chicago Transit

Auth., 806 F.3d 900, 904 (7th Cir. 2015). Little discussion is required, however.

       It is well-known that for a discrimination claim to survive the summary

judgment phase, the evidence must permit a reasonable factfinder to conclude that the

plaintiff’s race or gender (or other proscribed factor) caused an adverse employment

action. Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016). The burden-


                                              2
shifting framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),

may assist a plaintiff in convincing a court that the evidence permits such a conclusion,

but that framework requires a plaintiff to establish a prima facie case of discrimination

and, ultimately, pretext, in order to be successful. Id. Plaintiff has not attempted to take

advantage of McDonnell Douglas, and, in any case, the court sees no support for any

such argument in the record. Nor is there any evidence from which a reasonable

factfinder could more generally conclude that plaintiff’s race or gender caused an

adverse employment action. Ortiz, 834 F.3d at 765.

       Plaintiff ultimately bears the burden of proof on the question of discrimination.

St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993). Thus, by pointing out an absence

of evidence on the question of discrimination, defendant has discharged her own

burden in connection with her motion for summary judgment. Celotex, 477 U.S. at 325.

IV.    CONCLUSION

       Defendant’s motion for summary judgment (DE # 32) and motion for summary

ruling (DE # 34) are GRANTED. The court directs the Clerk to ENTER FINAL

JUDGMENT stating:

       Judgment is entered in favor of defendant Megan J. Brennan, Postmaster
       General, and against plaintiff Freshawna Bryant, who shall take nothing
       by way of the complaint.

                                           SO ORDERED.

       Date: September 19, 2019
                                            s/ James T. Moody
                                           JUDGE JAMES T. MOODY
                                           UNITED STATES DISTRICT COURT


                                              3
